Exhibit LEASE TERMINATION AND SURRENDER AGREEMENT THIS LEASE TERMINATION AND SURRENDER AGREEMENT (this “Agreement”) is entered into as of April 30, 2008, by and between NEWPORT CORPORATE CENTER, LLC, a Washington limited liability company (“Landlord”) and SCOLR PHARMA, INC., a Delaware corporation (“Tenant”). RECITALS A.Landlord and Tenant are parties to that certain Office Lease Agreement dated April 15, 2003 (the “Original Lease”), as amended by that certain First Amendment to Lease dated September 15, 2005, (collectively, the “Lease”) with respect to the lease of certain premises known as Suites 300 and 400 in the Two Newport Building located at 3625 132nd Avenue S.E., Bellevue, Washington 98006 (the “Premises”). B.The Lease will expire on August 31, 2008, and Tenant sought to extend the Lease for an additional five-year term by exercising an option under the Lease.Because Landlord desires an early termination of the Lease via this Agreement, Landlord and Tenant agree herein to extend the Lease an additional two months, through October 31, 2008, at which point Tenant will then surrender the Premises to Landlord per the terms of this Agreement. C.Landlord desires an early termination of the Lease because it intends to promptly demolish the TwoNewportBuilding and construct a new building on such land.Tenant is willing to agree to an early termination of the Lease on the terms and conditions set forth in this Agreement.Landlord and Tenant therefore intend to terminate the Lease, resolve all issues and disputes between them, and provide for the surrender of the Premises to Landlord on the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions set forth herein, the Landlordand Tenant hereby agree as follows: 1.Incorporation of Recitals.The above recitals are hereby incorporated by references. 2.Termination of Lease.Landlord and Tenant hereby agree that the Termination Date (as defined in theLease) and the Lease are hereby extended an additional two months, through October 31, 2008.Landlord and Tenant further agree that effective on the first to occur of (a) the date Tenant vacates the Premises and surrenders possession thereof to Landlord, or (b) October 31, 2008 (the first of which to occur is referred to as the "Termination Date"), the Lease and all options thereunder shall terminate with the same force and effect as if it had terminated on its scheduled termination date, except as otherwise provided herein. Tenant shall notify Landlord in writing at least five (5) business days in advance of the actual date on which it will 1 surrender possession to Landlord.As of the Termination Date, the parties shall be released from all obligations under the Lease which first arise after the Termination Date, except as stated herein.On the date of the mutual execution of this Agreement, Tenant shall provide Landlord with a copy of an executed letter of intent (which may be non-binding) for Tenant’s anticipated lease of replacement premises (“LOI”), which copy of the LOI provided to Landlord may be reasonably redacted by Tenant for confidentiality reasons.Landlord shall keep the LOI and all terms or conditions thereof confidential. 3.Surrender of Premises.On or before the Termination Date, Tenant shall surrender possession of the Premises to Landlord, together with any and all card keys or other access devices. Prior to such surrender Tenant shall remove from the Premises all of Tenant's furniture, equipment and personal property and any collateral in which a lender to Tenant holds a security interest. In connection with Tenant’s surrender of the Premises, Tenant shall not be obligated to remove any fixtures, alterations or cabling nor make any repairs or reimburse Landlord for any repairs to the Premises, but will remove any hazardous waste or related materials that Tenant has brought onto the Premises (“Tenant’s Hazardous
